COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


GREGORY SAGE,                                       §
                                                                No. 08-14-00055-CV
                               Appellant,           §
                                                                  Appeal from the
v.                                                  §
                                                             County Court at Law No. 6
                                                    §
JAMES R. HOWARD, M.D.,                                        of El Paso County, Texas
                                                    §
                               Appellee.                         (TC# 2009-4341)
                                           §
                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

summary judgment order. We therefore reverse the judgment of the court below, and remand the

cause for further proceedings, in accordance with this Court’s opinion. We further order that

Appellant recover from Appellee all costs of this appeal, for which let execution issue. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF JUNE, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Hughes, J., and Larsen, Senior Judge
Larsen, Senior Judge (Sitting by Assignment)